DETAILED ACTION
This action is responsive to the following communication:  Amendment filed 06/21/2021. This action is made non-final.
Claims 31-62 are pending in the case.  Claims 31, 38, 45 and 52 are independent claims. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/21 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-37 are rejected under 35 U.S.C 101 because claimed invention is directed to non-statutory subject matter.  

With regard to claim 31, this claim is directed to a computer readable memory device comprising instructions to perform steps when executed by a processor, however, these steps can merely be software components (see para 0068 of the instant published application). Examiner notes that specification does not mention “computer readable memory device” see rejection of the Claim below under 112(a) for lack of support. Specification for computer-readable medium at para 0068 provides an open ended list of what a computer-readable medium may include. An open ended description of the computer readable medium does not EXCLUDE non-statutory subject matter, i.e. signals/transmission medium, from the claimed invention.   
 Claim does not include any hardware component that is tied with the features recited in the claim. As such, the computer readable memory device is reasonably interpreted as software per se.
Accordingly, the recited “apparatus” of Claim 31 is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.

Claims 32-37 fail to resolve the deficiencies of claim 31; therefore are also rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 


Claims 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to claims 1, 8, 15, claims recite “merging the smooth filtered pieces… background wallpaper is highlighted” Specification (para 0029) does not appear to have support for how merging can accomplish highlighting.  This is not obvious since the only thing before merging is smoothing to remove noise while maintaining characteristic values of the background.  Merging appears to be simply putting the regions back together, nothing is said about how highlighting is done Examiner has examined the limitation as highlighting the image.
Claims 32-37 are rejected as incorporating the deficiencies of claim 31 upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klug et al (US Patent Application Publication 2008/0231926 A1 hereinafter Klug) in view of Kutliroff et al (US Patent Application Publication 2012/0327125 A1hereinafter Kutliroff hereinafter YYYY) in view of RIMON et al (US Patent Application Publication 2011/0279397 A1 hereinafter Rimon)

With regard to claims 31, 38, 45, 52, Klug teaches at least one computer readable memory device, a system, a system, a method respectively, comprising instructions that, when executed, cause at least one processor to at least:
access first data, the first data based on one or more outputs of one or more sensors of a plurality of sensors in response to a first movement of a first finger of a hand of a user relative to another finger of the hand to indicate a first interaction with content on a display screen <sensor is used to detect movement of a finger para 0031, see fig 3 finger interacting with an object displayed on a display para 0059>; 

access second data, the second data based on one or more outputs of the one or more sensors of the plurality of sensors in response to a second movement of the first finger of the hand of the user relative to the other finger of the hand to indicate a second interaction with the content, the second movement different than the first movement <fig 4 shows second data of grabbing the object different from pointing data as shown in fig 3, para 0059, 0064>; 
determine a second orientation of the first finger relative to the content based on the second data, the second orientation corresponding to a change in orientation of the first finger relative to the first orientation <fig 3 , 4 show different orientation of index finger fig 3 item 213>; 
Klug does not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Kutliroff teaches
cause display of a first visual representation of the first finger on the display screen to illustrate the first interaction with the content based on the first orientation of the first finger <finger movements of a hand can be shown on a display to provide feedback para 0039-0041>;
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Klug and Kutliroff before him/her at the time the invention was made, to modify the teachings of Klug to include the teachings of Kutliroff, in order to obtain limitations taught by Kutliroff.  One would have been motivated to make such a 
Although Klug teaches cause display of a second visual representation of the first finger on the display screen to illustrate the second interaction with the content based on the second orientation of the first finger, the second visual representation to depict the hand of the user including the first finger <fig 3, 4 as explained for above similar limitations>, 
Klug, Kutilroff do not appear to explicitly teach 
the first visual representation having a shape of a human hand including the first finger, the second finger, and a portion of the hand that is not part of a finger; at least a portion of the second visual representation of the first finger to be illuminated relative to a corresponding portion of the first visual representation of the first finger in response to the change in orientation of the first finger
In the same field of endeavor, Rimon teaches 
the first visual representation having a shape of a human hand including the first finger, the second finger, and a portion of the hand that is not part of a finger <fig 11A shows fingers, palm of a hand being displayed>.
at least a portion of the second visual representation of the first finger to be illuminated relative to a corresponding portion of the first visual representation of the first finger in response to the change in orientation of the first finger <fig 4 shows brightness of the finger tip to detect and perform gestures para 0072>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Klug, Kutliroff, Rimon before him/her at the time the invention was 
In addition, Klug teaches
memory (claim 38) - para 0080, fig 7;
at least one processor to execute instructions (claim 38) – para 0080, fig 7.

With regard to claims 32, 39, 46 and 53, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Kutliroff teaches wherein the first interaction corresponds to a grasp gesture of the first finger relative to the content <para 0046, 0050, 0060 teaches grabbing/grasping gesture>.  

With regard to claims 33, 40, 47 and 54, these claims depend upon claims 32, 39, 46 and 53 respectively, which are rejected above. In addition, Kutliroff teaches wherein the first visual representation is to depict the first finger and the second finger in the grasp gesture <figs 3B-3E para 0040, 0046>.
  
With regard to claims 34, 41, 48 and 55, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the instructions when executed, further cause display of a third visual representation of a finger of a second hand of the user on the display screen with the first visual 
 
With regard to claims 35, 42, 49 and 56, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the first interaction corresponds to a point gesture of the first finger relative to the content <fig 3 item 380 shows a point gesture>.
  
With regard to claims 36, 43, 50 and 57, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the first visual representation is to depict the first finger in contact with the second finger. <fig 3 shows index finger (pointing) in contact with other fingers>.
  
With regard to claims 37, 44, 51 and 58, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Klug teaches wherein the first data includes light tracking data <light sensors can be used para 0053>.

With regard to claims 59-62, these claims depend upon claims 31, 38, 45 and 52 respectively, which are rejected above. In addition, Rimon teaches wherein the portion of the hand includes a back of the hand or a palm of the hand <fig 11A shows fingers, palm of a hand being displayed>.

Response to Arguments
Applicant's arguments filed on March 25, 2021 have been fully considered but are not persuasive per new citation of Reference Rimon as per rejection above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142